Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 12-13, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 12-13, and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20170272757 A1) in view of Jeong et al. (US 20180160113 A1).
Re claim 1, Xu discloses a method, comprising: 
predicting a target pixel of a block of video data by applying weights to one or more of a plurality of reconstructed samples from one or more rows or columns neighboring the block of video data (Xu: Figs. 2 and 3; paragraphs [0063]-[0065); 
computing at least one intra prediction for the target pixel of the block of video data as a function of predictions from one or more of the weighted predictions (Xu: paragraphs [0063]-[0065]); and, 
encoding the block of video using the prediction (Xu: Fig. 8, step S870; Figs. 1 and 6), 
Xu discloses that a selected reference pixel set may be derived based on the intra prediction mode, a size, or a shape of the current block (paragraph [0027]), and reference pixel sets may be dependent upon specified intra prediction mode (Fig. 3 and paragraphs [0063]-[0068]), but Xu does not specifically disclose that an index corresponding to a set of weights is assigned to one or more intra modes.  However, Jeong discloses that whether or not to add an additional reference pixel line other than the existing reference pixel line may be determined depending on one or more factors of a block, a type of a block, a prediction mode, and a prediction method, or a combination thereof (Jeong paragraph [0312]).  Further, whether or not an existing reference pixel line is used and whether an additional reference pixel line is used may have various combinations of constructions(Jeong paragraph [0312]).  For example, the existing reference pixel line is always used, whether the additional pixel line is used or not may be determined, and whether each of the existing reference pixel line is used or not and the additional pixel line is used or not may be determined respectively (Jeong paragraph [0312]).  The reference pixel line index or identifier information may be binarized by various methods such as unary binarization, cutting unary binarization, and the like, and the binarization may be determined according to allowable maximum value information in the reference pixel line. (Jeong: paragraph [0313]).  Since Xu and Jeong relate to intra prediction with multiple reference lines, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the indexing of Jeong with the system of Xu in order to improve an intra prediction mode encoding/decoding method (Jeong: paragraphs [0004]-[0005]).
Claim 2 recites the corresponding encoding apparatus for implementing the method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 2.  Accordingly, claim 2 has been analyzed and rejected with respect to claim 1 above.
Claim 3 recites the corresponding decoding method for decoding the data encoded by the method of claim 1.  It is well known in the art that encoding and decoding are inverse operations.  Additionally, Xu discloses both encoding (Xu: Fig. 6) and decoding (Xu: Fig. 5).  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 3.  Accordingly, claim 3 has been analyzed and rejected with respect to claim 1 above.
Claim 4 recites the corresponding encoding apparatus for implementing the method of claim 3.  Therefore, arguments analogous to those presented for claim 3 are applicable to claim 4.  Accordingly, claim 4 has been analyzed and rejected with respect to claim 3 above.
Re claim 5, Xu does not specifically disclose that the index is coded using unary truncated coding.  However, Jeong discloses that whether or not to add an additional reference pixel line other than the existing reference pixel line may be determined depending on one or more factors of a block, a type of a block, a prediction mode, and a prediction method, or a combination thereof (Jeong paragraph [0312]).  Further, whether or not an existing reference pixel line is used and whether an additional reference pixel line is used may have various combinations of constructions(Jeong paragraph [0312]).  For example, the existing reference pixel line is always used, whether the additional pixel line is used or not may be determined, and whether each of the existing reference pixel line is used or not and the additional pixel line is used or not may be determined respectively (Jeong paragraph [0312]).  The reference pixel line index or identifier information may be binarized by various methods such as unary binarization, cutting unary binarization, and the like, and the binarization may be determined according to allowable maximum value information in the reference pixel line. (Jeong: paragraph [0313]).  Since Xu and Jeong relate to intra prediction with multiple reference lines, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the indexing of Jeong with the system of Xu in order to improve an intra prediction mode encoding/decoding method (Jeong: paragraphs [0004]-[0005]).
Re claim 6, Xu discloses that prediction of chroma components corresponds to luma prediction (Xu: paragraph [0034], In some examples, when the current block is a chroma block, a selected reference pixel set may be explicitly provided or derived based on a selected reference pixel set for a luma block that corresponds to the chroma block). 
Re claim 7, Xu discloses said weights are applied for luminance components only (Xu: paragraph [0028], In some examples, selecting one or more reference pixel sets from plural candidate neighboring sets as described in the present application may only applicable to luma blocks). 
Re claim 8, Xu discloses three sets of weights are used (Xu: Fig. 2, up to N lines of samples are disclosed). 
Re claim 9, Xu discloses multiple reference intra prediction is performed for blocks with height or width greater than N samples (Xu: paragraph [0035], In some examples, selecting one or more reference pixel sets from plural candidate neighboring sets as described in the present application may only applicable to luma blocks or the edges of chroma blocks with a size greater than a threshold). 
Re claim 12, Xu discloses an apparatus according to claim 4 (See claim 4); and at least one of (i) an antenna configured to receive a signal, the signal including the video block, (ii) a band limiter configured to limit the received signal to a band of frequencies that includes the video block, and (iii) a display configured to display an output representative of a video block (Xu: paragraph [0082], display). 
Claim 13 recites the corresponding non-transitory computer readable medium containing data content generated according to the method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 13.  Accordingly, claim 13 has been analyzed and rejected with respect to claim 1 above.
Claim 15 recites the corresponding non-transitory computer readable medium comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method of claim 3.  Therefore, arguments analogous to those presented for claim 3 are applicable to claim 15.  Accordingly, claim 15 has been analyzed and rejected with respect to claim 3 above.
Claim 16 has been analyzed and rejected with respect to claim 5 above.
Claim 17 has been analyzed and rejected with respect to claim 7 above.
Claim 18 has been analyzed and rejected with respect to claim 8 above.
Claim 19 has been analyzed and rejected with respect to claim 5 above.
Claim 20 has been analyzed and rejected with respect to claim 6 above.
Claim 21 has been analyzed and rejected with respect to claim 7 above.
Claim 22 has been analyzed and rejected with respect to claim 8 above.
Claim 23 has been analyzed and rejected with respect to claim 9 above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482